Name: Council Regulation (EEC) No 898/81 of 1 April 1981 fixing the guide price and the intervention price for adult bovine animals for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 90/24 Official Journal of the European Communities 4. 4 . 81 COUNCIL REGULATION (EEC) No 898/81 of 1 April 1981 fixing the guide price and the intervention price for adult bovine animals for the 1981 /82 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, provides that the intervention agencies shall , having regard to the characteristics of the production of the Member State to which they belong, buy in meat offered to them which has certain quality characteris ­ tics ; whereas , in the light of the experience of recent years and foreseeable market trends, provision should be made for the 1981 /82 marketing year for suspending, in respect of each Member State or in respect of certain regions of Member States , interven ­ tion buying-in of each of these qualities when it is found that their price on the representative markets of the Member State or the region in question exceeds their maximum buying-in price over a certain period, HAS ADOPTED THIS REGULATION : Article 1 For the 1981 /82 marketing year, by way of derogation from Article 3 ( 1 ) of Regulation (EEC) No 805/68 , the guide price for adult bovine animals shall be :  1 72-82 ECU per 100 kilograms live weight for the period until 6 December 1981 , and  176 84 ECU per 100 kilograms live weight for the period from 7 December 1981 until the end of the marketing year . Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (*), as last amended by the 1979 Act of Accession , and in particular Article 3 (3 ) and the second subparagraph of Article 6 (4) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (2 ), Having regard to the opinion of the Economic and Social Committee ( 3 ), Whereas , when the guide price for adult bovine animals is fixed, account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the common agricultural policy aims inter alia to ensure a fair standard of living for the agricul ­ tural community , to guarantee the availability of supplies and to ensure that supplies reach consumers at reasonable prices ; Whereas the guide price must be fixed in accordance with the criteria laid down in Article 3 (2) of Regula ­ tion (EEC) No 805/68 ; whereas , for the 1981 / 82 marketing year, it should be fixed at a higher level than that adopted for the preceding marketing year ; whereas, to limit the effects of this increase on the market , it should be effected in two stages ; Whereas, in view of the current economic situation on the beef and veal market, the intervention price for adult bovine animals for the 1981 /82 marketing year should be fixed at the same level in relation to the guide price as that adopted for the preceding marketing year ; Whereas , under Article 6 (3 ) of Regulation (EEC) No 805/68 , the intervention agencies must buy in beef and veal offered to them when the average prices on the Community market are below the intervention price ; whereas Article 6 ( 1 ) of the same Regulation Article 2 For the 1981 /82 marketing year, by way of derogation from the second subparagraph of Article 6 ( 1 ) of Regu ­ lation (EEC) No 805/68 : (a) the intervention price referred to in that subpara ­ graph shall be :  155-54 ECU per 100 kilograms live weight for the period until 6 December 1981 , and  1591 6 ECU per 100 kilograms live weight for the period from 7 December 1981 until the end of the marketing year ; (b) the price level referred to in the first sentence of Article 6 (3 ) of that Regulation shall be :  155-54 ECU per 100 kilograms live weight for the period until 6 December 1981 , and  159 - 16 ECU per 100 kilograms live weight for the period from 7 December 1981 until the end of the marketing year . (') OJ No L 148 , 28 . 6 . 1968 , p . 24 . ( 2 ) Opinion delivered on 26 March 1981 (not yet published in the Official Journal ). ( 3 ) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal ). 4. 4 . 81 Official Journal of the European Communities No L 90/25 Article 3 For the 1981 /82 marketing year : shall decide to resume buying in where the market price for that quality or those qualities remains equal to or less than the maximum buying-in price for two consecutive weeks ; 3 . the maximum buying-in price shall be calculated for each of the qualities determined by applying to an amount equal to 90 % of the guide price a co ­ efficient expressing the normal relationship, adjusted according to the characteristics of each Member State's production , between the price for the quality in question and the price of adult bovine animals recorded on the representative markets of the Community in accordance with Article 12 (6) of Regulation (EEC) No 805/68 ; 4 . detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 805/68 . 1 . by way of derogation from Article 6 ( 1 ) and (3) of Regulation (EEC) No 805/68 , buying in by the intervention agencies of one or more qualities to be determined of fresh or chilled meat, falling within subheadings 02.01 A II a) 1 , 02.01 A II a) 2 and 02.01 A II a) 3 of the Common Customs Tariff, may be partially or wholly suspended in a Member State or in a region of a Member State : (a) by the Commission , in accordance with the procedure provided for in point 4, where the market price for the quality or qualities in ques ­ tion , recorded in accordance with Article 12 (6) of Regulation (EEC) No 805/68 on the represen ­ tative markets of the Member State in question remains  for three consecutive weeks  above 1 00 % and equal to or less than 1 02 % of the maximum buying-in price fixed for that quality or those qualities in accordance with point 3 ; (b) by the Commission , where the market price referred to in (a) remains  for three consecu ­ tive weeks  above 102 % of the maximum buying-in price referred to in (a) ; 2. if buying in by the intervention agencies has been suspended pursuant to point 1 , the Commission Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Council The President G. BRAKS